DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 15/833,106 and is in response to a Request for Continued Examination filed 03/22/2021.
Claims 1-20 are previously pending, new claim 21 has been added.  All amendments have been entered.  Claims 1-21 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 8,440,355 B2) in view of KANG (US 2016/0141589 A1) in view of KIM (US 2004/0161662 A1). 
With respect to claim 1.  YANG teaches an equalizing electrode plate with insulated split flow conductive structure (column 1 lines 50-53).  The conductive structure includes at least a conductive structure with internal conductive body coated with an insulator (column 1 lines 53-54).  The electrode plate 101 may be a positive or negative electrode plate (column 6 lines 6-11).  There is an electric energy input/output terminal 102 made of the electrode plate extending or being additionally installed to connect the electrode plate at one or more sides (column 6 lines 12-15).  There may be an electrochemical active substance 103 related to electrochemical material (column 6 lines 20-22).  There is an insulated split flow conductive structure 104 which is constituted by at least an insulator 1046 (column 6 lines 24-27).  The insulator is formed of an epoxy resin, insulating glue, insulating paint, varnish, or PVE (column 8 lines 35-40).  
The electrode plate 101 is taken to be analogous to the claimed current collector, and in conjunction with the terminal 102 has a first non-rectangular shape (see Figure 3).  There is then an active material coating region constituted by the active substance 103 and has a second non-rectangular shape (see Figure 3).  Specifically the portions where the insulator 104 project into the area with the active substance 103 causes the active substance to have a non-rectangular shape.  The insulator 1046 then includes a 
Therefore YANG does not explicitly teach that the insulator coated region extends entirely across the tab.  
KANG teaches an electrode plate 11 that includes an active material coating, an uncoated portion, and a protection layer (paragraphs 0039-0040).  The protection layer 111d may be made of a lamination tape or a polymer coating and/or a binder (paragraph 0040).  There is included electrode tabs 114 and the protection layer formed in the uncoated portion (paragraph 0041).  The protection layer 111d may be attached to a region corresponding to the tabs 114 (paragraph 0042).  Therefore there is a protection layer 114a adhered to the electrode tabs which extend from a side of the electrode plate 111, thereby reinforcing the strength of the tabs 114 (paragraph 0045).  As seen in Figure 2A the protection layer 114a may be formed to cover the first electrode tabs 114 and the first electrode uncoated portion 111c adjacent to the active material coating layer 111b (paragraph 0046).  For example the protection layer 114a may be formed to cover a region of the current collector plate 111a along one side adjacent to the electrode tab 114 (paragraph 0046).  As seen in Figure 3A then the protection layer 114a extends contiguously across the tab, and as such has a non-rectangular shape.  
At the time the invention as filed one having ordinary skill in the art would have been motivated include the protection layer 114a of KANG for the current collector and tabs of YANG, as KANG teaches that such a protection layer has the beneficial result of 
KANG teaches the protection layer 111d is made of lamination tape or a polymer coating and/or a binder (paragraph 0040).  Therefore KANG does not explicitly teach that this protection layer is made of an insulator comprising non-conductive insulation material.
KIM teaches an electrode plate having an electrode tab (paragraph 0058).  An insulating tape is formed in the region corresponding to the uncoated area and the electrode tab 430 (paragraphs 0061-0063).  The insulating tapes 491 and 492 are advantageously adhered to the surfaces of the current collector for insulation from the other electrodes (paragraph 0061).
At the time the invention was filed one having ordinary skill in the art would have been motivated to use the insulating tapes 491 and 492 of KIM for the protective layer of YANG as modified by KANG as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as KANG explicitly teaches that the protection layer is made of a lamination tape, and then KIM teaches an example of such a known lamination tape that is an insulating tape, and further notes that such a benefit of the insulating tape at the location corresponding to the uncoated region and the electrode tab is that it further insulate the electrodes from other electrodes (see KIM paragraph 0061).  
With respect to claims 2-4.  YANG teaches that the first to three non-rectangular shapes are different from each other (See Figure 3).  
With respect to claim 5.  YANG teaches a portion of the active coated region, which comprises the active substance 103 is separate from a portion of the insulator coated region constituted by the insulator 1046 (see Figure 3).  
With respect to claim 6.  YANG teaches that there are at least three portions of the insulator 1046 formed along a periphery of the current collector, and therefor eat least these three portions are not coated with the active material coating (Figure 3).  
With respect to claims 7-8.  YANG teaches the tab 102 is disposed on at least a first side (Figure 3).  
With respect to claim 10.  YANG teaches that there may include a tab 102 that abuts at least a third side (Figures 17-18 and 23).  
With respect to claims 7, 9, and 11.  YANG teaches, in the alternative the sides that the tabs project from are taken to be the second and fourth sides (see Figures 17-18 and 23).  
With respect to claim 12.  YANG teaches that the insulated flow conductive structure 103 is installed on two sides of the electrode plate 101 (column 8 lines 15-18).  However, YANG does not explicitly teach the active coated region is also disposed on a portion of the second planar surface.  
KANG further teaches that the electrode active material coating layer may be formed on both sides of the current collector (paragraph 0039).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to coat both sides of the conductive structure of YANG with the active material as taught by KANG as this is a combination of known elements in order to achieve predictable results, as both YANG and KANG teaches electrode structures for 
With respect to claims 13-14.  The rejection above in view of YANG, KANG, and KIM is repeated here.  YANG teaches the present invention may be for capacitors or for rechargeable device with the function to transfer electric energy to chemical or vice versus (column 1 lines 7-12).  However, YANG does not explicitly define a battery cell comprised of an anode, separator and a cathode included in an enclosure.  
KANG further teaches a battery 1000 that includes an electrode assembly 110 a case 170 accommodating the electrode assembly (paragraph 0035).  The electrode assembly 110 includes a first electrode plate 111, a second electrode plate 112, and a separator 113 (paragraph 0036).  The electrode tabs 114 of the electrode assembly may be connected to the cap plate 160 and the second electrode tabs 115 may be connected to a second electrode terminal 163 located at a top surface of the cap plate (paragraph 0049).  For example a first electrode terminal 161 and the second electrode terminal 163 may be located at the top surface of the cap plate 160 (paragraph 0049).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the electrodes of YANG into the battery cells of KANG, as this is a combination of known prior art elements in order to achieve predictable results, as YANG teaches the application of the electrodes for rechargeable devices, and then KANG teaches an example and structure of such rechargeable devices.  
With respect to claim 15.  YANG teaches that there are at least three portions of the insulator 1046 formed along a periphery of the current collector, and therefor eat least these three portions are not coated with the active material coating (Figure 3).  
With respect to claim 16.  YANG teaches the current collectors contain at least four sides.  
With respect to claim 17.  YANG teaches that the insulated flow conductive structure 103 is installed on two sides of the electrode plate 101 (column 8 lines 15-18).  However, YANG does not explicitly teach the active coated region is also disposed on a portion of the second planar surface.  
KANG further teaches that the electrode active material coating layer may be formed on both sides of the current collector (paragraph 0039).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to coat both sides of the conductive structure of YANG with the active material as taught by KANG as this is a combination of known elements in order to achieve predictable results, as both YANG and KANG teaches electrode structures for electrochemical cells, and then YANG teaches that such structures may be coated on both sides with the active material (see for example paragraph 0039 of KANG and column 1 lines 8-12 of YANG).  
With respect to claim 18.  The rejection above of YANG in view of KANG and KIM from above is repeated here.  However, YANG does not explicitly teach creating a plurality of electrodes from the current collector.  
KANG teaches the methods of forming the electrode plate (paragraph 0038).  There is included at least a step of coating the active material on the current collector 
At the time the invention was filed one having ordinary skill in the art would have been motivated to manufacture the electrodes of YANG by the method of KANG, as KANG teaches a known method of manufacturing electrodes, and therefore this would have been a combination of known prior art elements or methods in order to achieve predictable results.    
With respect to claim 19.  YANG teaches that the insulated flow conductive structure 103 is installed on two sides of the electrode plate 101 (column 8 lines 15-18).  However, YANG does not explicitly teach the active coated region is also disposed on a portion of the second planar surface.  
KANG further teaches that the electrode active material coating layer may be formed on both sides of the current collector (paragraph 0039).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to coat both sides of the conductive structure of YANG with the active material as taught by KANG as this is a combination of known elements in order to achieve predictable results, as both YANG and KANG teaches electrode structures for electrochemical cells, and then YANG teaches that such structures may be coated on both sides with the active material (see for example paragraph 0039 of KANG and column 1 lines 8-12 of YANG).  
With respect to claim 20.  YANG teaches the electrodes comprises at least a first to fourth sides (Figure 3).  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  YANG teaches a current collector comprising 8 sides, the active coating region having 8 sides, and the insulator coating region having 12 sides (Fig. 4).  When combined with KIM as noted above, the insulator coating region would have 8 sides. Therefore the prior art of record does not explicitly teach at least a current collector comprising nine sides, and the insulator coating region comprises ten sides.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
On pages 6-7 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claim 1 in view of YANG, KANG and KIM.  Applicant argues that claim 1 recites “an insulator coated region consisting of a non-conductive insulation material disposed on apportion of the first planar surface … in a non-rectangular shape … that extends contiguously across … a tab extending directly from the non-conductive insulator region.”  In contrast Applicant argues a split-flow conductive structure 104 that is conductive.  Therefore Applicant argues that YANG teaches that the split-flow conductive structure 104 that consists of a non-conductive insulation material.  
This argument is not persuasive.  Claim 1 recites “the current collector comprising a first planar surface … an insulator coated region consisting of a non-conductive material disposed on a portion of the first planar surface”.  Therefore the presently claimed insulator coating region includes at least the current collector which is taken to be inherently conductive, with the non-conductive insulation material disposed on the portion of the current collector.  Therefore the present claim similarly would have a conductive feature in the insulator coated region, as this region is coated on the claimed first planar surface of the current collector.  Similarly YANG teaches the split flow conductive structure 104 and the electrode plate 101 are integrated (column 7 lines 4-5).  There is the conductive body 1045 of the insulated split flow conductive structure 104 is then coated with the insulator 1046 which is taken to consist of non-conductive insulator material (column 7 lines 5-7).  Therefore the conductive part 1045 of the split flow conductive structure is taken to be an integrated part of the electrode plate 101, which is taken to be analogous to the claimed current collector.  Therefore YANG teaches the same structure as claimed.  
On pages 8-9 of Applicant Arguments/Remarks Applicant argues that the claims are directed to an “insulator coated region consisting of a non-conductive insulation material” and that the term “consisting of” language is a closed language that excludes “interior coating region” materials other than “non-conductive insulation material”.  This argument is not persuasive.  As argued above, the insulator coated region consists of the insulator 1046, and the conductive body 1045 is the integrated portion of the electrode plate 101.  Applicant argues if the split flow conductive structure of YANG consisted of an insulator, as proposed by the office action, the purpose would be 
On pages 8-9 Applicant argues that in YANG the split flow conductive structure does not extend across the tab because current is intended to reach ends of the split flow conductive structure.  This argument is not persuasive, as noted above YANG teaches that the conductive part is the part that is the electrode plate, and therefore the insulated material formed on top of the electrode plate would not prevent the electricity from flowing through the electrode plate.  Similarly as noted above this is the same as the claimed structure, where current is allowed to flow from the tab under the insulator region, if it did not then the claimed electrode would not function.  
On page 10 of Applicant Arguments/Remarks, Applicant argues that the combination of YANG and KANG is improper as it relies upon impermissible hindsight.  Applicant argues that in the Office Action, the motivation for the protection layer 114a of KANG for the current collector and tabs of YANG for the beneficial result of reinforcing the strength of the tabs.  However, Applicant argues that nowhere in YANG  is there a disclosure of tab fatigue or weakness that could result in a person of ordinary skill in the art looking to KANG to modify YANG.  Applicant then states that the only motivation appears to stem from Applicant’s specification.  This argument is not persuasive.  Specifically the motivation that is recited, is found within the reference of KANG in paragraphs [0045-0046].  Therefore Applicant’s argument that the only motivated stems In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KENKO (WO 2017/208537 A1) – KENKO teaches non-rectangular electrodes used for a secondary battery (abstract).  
KIM (US 2004/0161662 A1) – KIM teaches a jelly-roll battery unit that includes a current collector with a tab and active material (abstract).  The current collector includes a cut portion folded up to the upper end of the current collector forming the tab 430 (paragraph 0063).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722